Citation Nr: 1040638	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied diabetes mellitus, type 2, a right foot 
condition, a left foot condition, impotency, a liver condition, 
granulomatous disease, posttraumatic stress disorder (PTSD), and 
depression, claimed as nervous condition.  

In a May 2009 rating decision, the RO granted service connection 
for diabetes mellitus, type 2, at a 20 percent disability rating.  
As this is a grant in full of the claim on appeal, this issue is 
no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).   

In written correspondence dated in December 2009, the Veteran 
withdrew his claims for entitlement to service connection for 
skin rash on the left foot, granulomatous disease, PTSD, a liver 
condition, and a right heel spur.

In a June 2010 rating decision, the RO granted service connection 
for anxiety disorder, at a 30 percent disability rating.  As this 
is a grant in full of the claim on appeal, this issue is no 
longer before the Board.  Id.   

In September 2010, the Veteran presented testimony at video 
conference hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been added to the claims folder.  

The Veteran also submitted additional evidence to the Board after 
the issuance of the supplemental statement of the case in June 
2010.  The submission of such evidence was accompanied by a 
waiver of RO consideration. 38 C.F.R. 
§ 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed that he has erectile dysfunction which is 
secondary to his service-connected diabetes mellitus, type 2.  In 
his May 2009 substantive appeal, the Veteran indicated that his 
erectile dysfunction was due to the medication taken to treat his 
diabetes mellitus, type 2.  The Veteran was afforded a VA 
genitourinary examination in December 2009, in which the examiner 
opined that the Veteran's known risk factors for erectile 
dysfunction were diabetes mellitus, hypertension, natural aging, 
and tobacco use disorder, and that, extrapolating these risk 
factors indicates that the Veteran's erectile dysfunction is less 
likely that not caused by or related to service-connected 
diabetes mellitus.  However, this examiner did not comment on 
whether the medication taken to treat his service-connected 
diabetes mellitus, type 2 caused his erectile dysfunction.  In 
addition, as noted above, during the appeals period, the Veteran 
has been service-connected for anxiety disorder.  He has 
submitted information obtained from the internet which reflects 
that one of the causes of erectile dysfunction is antidepressant 
medication.  In various VA medical records and a December 2009 VA 
psychiatric examination report, it is shown that the Veteran 
currently takes antidepressant medication to treat his currently 
service-connected anxiety disorder.  As such, the Veteran's 
claims file should be returned to the examiner who provided the 
December 2009 genitourinary examination, in order for her to 
provide an opinion with regard to whether the Veteran's erectile 
dysfunction is caused by any of his medications, to include his 
diabetes mellitus, type 2 medication and his antidepressant 
medication taken to treat his service-connected anxiety disorder, 
or whether these are aggravating his erectile dysfunction. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran's claims file to be returned to 
the examiner who provided the December 2009 
genitourinary examination, for her to 
render an opinion as to whether the 
Veteran's medication taken to treat his 
service-connected diabetes mellitus, type 2 
or the antidepressant medication taken to 
treat his service-connected anxiety 
disorder is causing or aggravating his 
erectile dysfunction.  The claims file, 
this remand and any additional treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with rendering the 
opinion, and the report should so indicate.

The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's erectile dysfunction is 
proximately due to, or the result of, the 
medication taken to treat his service-
connected diabetes mellitus, type 2, or the 
medication taken to treat his service-
connected anxiety disorder and whether it 
is at least as likely as not (50 percent or 
more probability) the medication taken to 
treat his service-connected diabetes 
mellitus, type 2, or the medication taken 
to treat his service-connected anxiety 
disorder, has aggravated or accelerated his 
erectile dysfunction beyond its natural 
progression.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


